DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed August 12, 2022, has been entered.  Claims 1-5, 9, 10, 15, 17, 19, 20, 22, 24, 26, 27, 29-31, 33-42 and 44-62 are currently pending in the application.  Claims 6-8, 11-14, 16, 18, 21, 23, 25, 28, 32 and 43 have been cancelled.  All previous rejections of claims 6-8, 11-14, 16, 18, 21, 23, 25, 28, 32 and 43 have been withdrawn in view of the cancellation of claims 6-8, 11-14, 16, 18, 21, 23, 25, 28, 32 and 43.
Claims 42, 44-49 and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The previous objection to the drawings has been withdrawn in view of the drawings filed August 12, 2022.  The previous objection to the specification has been withdrawn in view of the amendment to the specification filed August 12, 2022.  The previous objections to multiple dependent claims 20, 22, 24, 40 and 41 have been withdrawn in view of the claim amendments.  The previous 101, 112(b) and 102 rejections have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 29-31, 33-39, 50 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific compositions as reported in Tables 160-171, does not reasonably provide enablement for the ranges of the individual components recited in claims 27, 29-31, 33-39, 50 and 51.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification generally teaches ranges of the various claimed components, and teaches a generic method for glycosylation of steviol glycosides at [0400-0408] of the published specification.  However, Tables 160-171 report specific values of components that result from glycosylation of specific steviol glycoside starting blends that are glycosylated for 24 hours at 60°C using a 1:1 blend of steviol glycosides: dextrin and the CGTase enzyme (see published specification at [0918]).  Additionally, claim 1 has now been amended to recite dextrin content, GSG content and SG content, which applicant reports are consistent with Examples 58-60 (see Remarks filed August 12, 2022, at p. 23).  However, the amounts of the components in the claims rejected herein are provided by Example 61, which starts with a 1:1 weight ratio of stevia extract:dextrin.  Therefore, one of ordinary skill is not given sufficient direction as to what starting materials, at what ratio with dextrin must be incubated for what period of time and with what amount of enzyme in order to provide compositions as recited in claims 27, 29-31, 33-39, 50 and 51.  
Looking to claim 27, the claimed values for (a)-(k) appear to encompass the reported values in Table 160 where the starting material is a mixture of RA80 and RA95, to provide RA90.  However, it is unclear what parameters would be adjusted in the starting material, incubation time, ratio to dextrin or incubation temperature to provide amounts of components (a)-(k) spanning the claimed ranges.  
Looking to claim 29, none of the results reported Tables 160-171 appear to match the profile of components (a)-(k) in the claim.  Therefore, one of ordinary skill would not know what starting material, ratio to dextrin, incubation time or temperature would be utilized to provide compositions as claimed.  Given that the claims require no less than 11 components, it is considered that undue experimentation would be required in order to determine if one had produced the claimed composition, or not.  Therefore, applicant is not considered to be enabled for claims to the specific compositions as set forth in claims 27, 29-31, 33-39, 50 and 51 as the specification does not provide sufficient direction as to how to obtain the compositions comprising at least components (a)-(k) as required by claims 27, 29-31, 33-39, 50 and 51.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 claims the one or more SGs of claim 1 “further comprise” rebaudioside D, rubusoside and/or steviolbioside.  However, since claim 1 does not recite any specific components for the SGs, it is unclear how the SGs are to “further comprise” the ingredients recited in claim 61.  For purposes of examination, claim 61 will be considered to depend from claim 60.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 10, 15, 17, 19, 20, 22, 24, 26, 27, 29-31, 33-41 and 50-61 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 2014/0017378; cited on IDS filed Sept. 10, 2019).
Purkayastha et al. teach preparing blends of steviol glycosides and glycosylated steviol glycosides.  The starting material of Purkayastha et al. is a stevia extract with total steviol glycosides content between 75 and 99% added to liquid starch in a range close to 50:50 (Example 1).  The starch of Purkayastha et al. is maltodextrin from tapioca starch ([0038, 0046]).  The claimed glycosylated steviol glycosides are made by mixing a stevia glycoside composition with dextrin in water where the ratio of dextrin to steviol glycoside is preferably 40:60 to 60:40, with specific examples at 50:50 (published specification at [0407-0408] and [0918]).  The enzyme CGTase is then added in both the prior art and instant invention, and the glycosylation is carried out at 60°C for a desired length of time (Purkayastha et al. [0051-0052]; published specification at [0404-0406]).
Purkayastha et al. specifically teach starting materials having greater than 95% and greater than 75% total steviol glycosides, and with greater than 50% and greater than 95% RA and greater than 50% ST (i.e., stevioside) (Table 1).  Purkayastha et al.  do not detail all of the SGs and GSGs present in the resultant products to meet the claims.
However, where Purkayastha et al. teach that their invention provides blends of different ratios of GSG and SGs, and where Purkayastha et al. use the same enzyme (i.e., CGTase), same glucose donor (i.e., maltodextrin) and same temperature as the process that provides the compositions of the instant invention, the claimed compositions would have been obvious over the applied prior art.  One of ordinary skill would have been able to have selected the starting steviol glycosides, subjected the starting steviol glycosides to the process as detailed by Purkayastha et al., and arrived at the claimed compositions through no more than routine experimentation.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Therefore, given that Purkayastha et al. teaches preparing blends of steviol glycosides and glycosylated steviol glycosides using the same method that is used to provide the claimed blends, as set forth above, the claimed compositions are considered to be obvious over Purkayastha et al. where Purkayastha et al. allows for a variety of steviol glycoside starting materials including predominately stevioside, Reb A, Reb B, Reb C and Reb D [0039].  While Purkayastha et al. has not quantified the resultant GSG/SG compositions to report all of the components as claimed, given the similarities between the starting materials, enzyme, temperature and time of the prior art and instant invention, the claimed compositions are reasonably expected to be provided from the teachings of Purkayastha et al.
Further regarding claims 30, 34, 35, 37, 39 and 51-61, Purkayastha et al. teach that the final composition comprises unreacted steviol glycosides [0053].  They do not teach the unreacted steviol glycosides having a profile as claimed.  However, given the glycosylation reactions of Purkayastha et al. are conducted under essentially the same conditions as claimed, starting with a steviol glycoside composition in combination with a dextrin, using CGTase enzyme at 60°C and reacted until the desired extent of glycosylation is achieved, the claimed unreacted steviol glycoside profiles are considered to be obvious over the teachings of Purkayastha et al. in the absence of convincing arguments or evidence to the contrary.
Regarding claims 40 and 41, Purkayastha et al. teach their compositions for inclusion in orally consumable compositions to modify the flavor and sweetness profiles [0042].  Therefore, it would have been obvious to have added an effective amount of the composition of Purkayastha et al. to an orally consumable composition to enhance sweetness or improve the taste profile of the orally consumable composition as this is precisely what Purkayastha et al. teach for their compositions.
Response to Arguments

Applicant's arguments filed August 12, 2022, have been fully considered.  To the extent they apply to the rejections above, they are not persuasive.
Regarding the 112(a) rejection, Applicant argues that the disclosed glycosylation methods are only one way to arrive at the claimed invention, but the skilled person would also be able to synthesize and isolate each component and then blend the components to provide a composition as claimed (Remarks, pp 19-20).
This argument is not persuasive.  Glycosylated steviol glycosides are “synthesized” by the glycosylation of steviol glycosides, which is the method reported in applicant’s specification and in the disclosure of Purkayastha.  It remains that there in insufficient direction provided in the instant specification for one to conduct the glycosylation and arrive at compositions as recited in claims 27, 29-31, 33-39, 50 and 51 without undue experimentation, given that one of ordinary skill would not know what starting material, ratio to dextrin, incubation time or temperature were needed to arrive at the claimed compositions.  Further, extensive analysis of the resultant products would be required in order to determine if the 11+ components recited were present, and in the recited amounts.  Therefore, it remains that applicant is not considered to have an enabling disclosure for the compositions of claims 27, 29-31, 33-39, 50 and 51.
Applicant’s arguments regarding the 102 rejections are moot, as these rejections have been withdrawn in view of applicant’s claim amendments (Remarks, p. 21).
Regarding the 103 rejection over Purkayastha, applicant argues that the compositions of Purkayastha have a GSG content higher than claimed, as the instant inventors start with a lower ratio of dextrin:stevia (Remarks, pp. 22-23).
This argument is not persuasive.  Purkayastha teaches the range of stevia extract to starch (i.e., dextrins) ranging from 35:65 to 65:35 [0050].  This provides a range that overlaps the ranges of Examples 58-60, which applicant states are the basis for the amendments to claim 1.  Further, Purkayastha states “after the desired ratio of GSG and residual steviol glycoside” content is achieved, the reaction mixture is stopped [0052].  Therefore, one of ordinary skill would have been able to have stopped the reaction at the time desired to provide a composition comprising an amount of GSGs, SGs and dextrins as recited by the instant claims through no more than routine experimentation.
Applicant argues that the compositions of the instant invention “can be used in lower amounts” and provide a superior taste profile to those in Purkayastha et al. (Remarks, pp. 23-24).
This argument is not persuasive.  Nearly all of the pending claims are to the composition itself, not the amount included a consumable composition such that it can be said that a “lower amount” is utilized.  Even where claims 40 and 41 are to adding an “effective amount” of the sweetener compositions to orally consumable compositions, given the fact that Purkayastha et al. teach their compositions for inclusion in orally consumable compositions to modify the flavor and sweetness profiles [0042], the inclusion of compositions as claimed in orally consumable compositions is considered to be obvious over the prior art.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791